As filed with the Securities and Exchange Commission on October 4, 2010 File No. 333-168089 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Registration Statement on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PREMIER OIL FIELD SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2262066 (State or jurisdiction of incorporation or organization) (Primary Industrial Classification Code No.) I.R.S. Employer Identification No. 270 Southern Drive, Royce City, Texas 75189-5704(972) 772-9493 (Address, including the ZIP code & telephone number, including area code of Registrant's principal executive office) 270 Southern Drive, Royce City, Texas 75189-5704(972) 772-9493 (Address of principal place of business or intended principal place of business) Lewis Andrews 270 Southern Drive, Royce City, Texas 75189-5704(972) 772-9493 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: Bradley D. Harrison Law Office of Bradley D. Harrison 8318 Trail Lake Dr. Rowlett, Texas 75088 (972) 412-5041 Tel (214) 607-1729 Fax Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. We have not made any arrangements to place the funds in an escrow, trust, or similar account. Please see the Plan of Distribution section of the S-1 for more information. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if asmallerreporting company) If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. |_| No dealer, salesman or any other person has been authorized to give any quotation or to make any representations in connection with the offering described herein, other than those contained in this Prospectus.If given or made, such other information or representation'; must not he relied upon as having been authorized by the Company or by any Underwriter.This Prospectus does not constitute an offer to sell, or a solicitation of an otter to buy any securities offered hereby in any jurisdiction to any person to whom it is unlawful to make such an offer or solicitation in such jurisdiction. TABLE OF CONTENTS Prospectus Summary 2 Corporate Information 2 Summary Financial Data 3 Risk Factors 4 Forward Looking Statements 6 Dilution 7 Plan of Distribution 8 Use of Proceeds 10 Description of Business 11 Description of Property 16 Legal Proccedings 17 Securities Being Offered 17 Management's Discussion and Plan of Operations 18 Director’s, Executive Officers and Significant Employees 20 Remuneration of Officers and Directors 21 Interest of Management and Others in Certain Transactions 21 Principal Shareholders 22 Significant Parties 22 Relationship with Issuer of Experts Named in Registration Statement 23 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 23 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 23 Legal Matters 24 Experts 24 Dividend Policy 24 Capitalization 24 Transfer Agent 25 Financial Statements F-1 Until the 90th day after the later of (1) the effective date of the registration statement or (2) the first date on which the securities are offered publicly), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. i CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered Amount to be Registered Proposed Offering Price Per Share(1) Minimum/Maximum Proposed Aggregate Offering(1) Amount of Registration Fee Common stock, $0.001 par value Minimum Maximum $ 60,000 $ 10 $ 64 Total maximum $ 64 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933. |X| (1) Estimated solely for the purpose of calculating the registration fee. Initial public offering prospectus Premier Oil Field Services, Inc. Minimum of 80,000 shares of common stock, and a Maximum of 800,000 shares of common stock $0.75 per share We are making a best efforts offering to sell common stock in our company. The common stock will be sold by our officer and director, Lewis Andrews after the effective date of this registration statement. The offering price was determined arbitrarily and we will raise a minimum of $60,000 and a maximum of $600,000. The money we raise in this offering before the minimum amount, $60,000, is sold will be deposited in a separate non-interest bearing bank account where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. The offering will end on March 15, 2011 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. There is no minimum purchase requirement for subscribers. After the offering, our officer and director, Lewis Andrews will continue to own sufficient shares to control the company. The Offering: 80,000 shares 800,000 shares Minimum offering Maximum offering Per Share Amount Per Share Amount Public Offering Price Offering expenses are estimated to be $16,769 if the minimum number of shares are sold, which equates to $0.21 per share, and $33,769 if the maximum number of shares are sold, which equates to $0.04 per share. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We will close our offering on March 15, 2011. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on Page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated PROSPECTUS SUMMARY OUR COMPANY We were formed as a corporation on June 29, 2009 in Nevada in order to acquire 100% of the outstanding stock of Coil Motor Tubing Corporation, a Texas corporation. Coil Tubing Motor Corporation (“CTM”) is a wholly owned subsidiary of Premier Oil Field Services, Inc. (“Premier” or “the Company” or “we”) and was formed in June 2006 as a Texas Corporation.CTM serves the oil and gas industry with down-hole drilling motors. These motors are used in the oil and gas well drilling process to drill out frac plugs and other debris in the wellbore. CTM’s products include motors to be used for various applications. These applications include: ●
